DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-9, 11-12, and 14 are currently pending. Claims 1, 3-5, 7-9, 11-12, and 14 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 6-7 of the response, filed August 15, 2022, with respect to the objection of the drawings, objections of Claims 1, 3-5, 7-12, 14 and 35 U.S.C. 112 rejections of Claims 1, 3, 5, 7-12, 14 have been fully considered and are persuasive in light of amendments. The objection of the drawings, objections of Claims 1, 3-5, 7-12, 14 and 35 U.S.C. 112 rejections of Claims 1, 3, 5, 7-12, 14 have been withdrawn. 
	Claim 4 does not appear to have been addressed. 
Applicant’s arguments, see Pg. 8 of the response, filed with respect to the rejection(s) of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gabrys (US 2009/0097981 A1).
Regarding Claim 1, Applicant’s arguments in view of the interpretation of Vanderhye et al. (US 2007/0086895 A1) not teaching the limitation of the arched wing integrally part of the hub and extending along a curved path as claimed is found to be persuasive. However, the claims are still believed to be obvious in view of Gabrys is detailed in the rejection below. 
Applicant appears to provide the same argument with respect to Claim 11, however it is noted that the scope of Claim 11 with respect to the arched wings is broader than that of Claim 1. Claim 1 is more specific regarding how the arched wing extends. There is also an indefiniteness issue introduced via amendments. 
Applicant's arguments, see Pg. 9 of the response, filed in view of Schmitt (US 2014/0050588 A1) have been fully considered but they are not persuasive.
It is unclear how the quotation provided by Applicant does not teach a monolithic structure. Applicant appears to have misinterpreted the paragraph of Schmitt. The paragraph says there are three of (5, 6), each being monolithic, not that each of (5, 6) is made of three components (see Figure 1). 
Claim Objections
Claims 1, 3-5, and 7-9 are objected to because of the following informalities:  
Regarding Claim 1, Line 9 recites “said proximal end of the mounting arm”. There is insufficient antecedent basis for this limitation in the claim since the claim does not previously introduce a “proximal end”. 
Claims 3-5 and 7-9 are subsequently objected to for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 7-9, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Lines 8-9 recite “a distal end of a mounting arm”. It is unclear if this is referring to the same mounting arm previously recited or introducing a new arm. For purposes of examination, it is believed to be the same arm. 
Regarding Claim 4, Line 3 recites “a perpendicular face on the opposing side of the mounting arm, said beveled face”. I tis unclear what is meant by this limitation, What is the “perpendicular face” perpendicular with respect to? What is a “side” of the mounting arm? What does the “said beveled face” at the end of the claim mean (is this an incomplete clause)? For purposes of examination, any face having a portion that is interpretable to be perpendicular to something will be interpreted as meeting the claim. 
Regarding Claim 11, Lines 6-7 recite “extending from the to intersect”. It is unclear what the extending is from. This leads to the exact positioning of the extension and which pair of the mounting arms is considered the “respective” arm to be unclear. 
Claims 3, 5, 7-9, 12, and 14 are subsequently rejected for their dependencies upon a previously rejected claim. 
When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitation of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F .2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be made on considerable speculation about the meaning of the terms employed in a claim or assumptions that must be made as to the scope of the claims. Prior art regarding Claims 11-12 and 14 will be reconsidered pending resolution of the indefiniteness issues. Applicant is suggested to consider if the art of claims related to Claim 1 apply.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 8-9, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Joutsiniemi (US 2009/0196750 A1), hereinafter Joutsiniemi, in view of Gabrys (US 2009/0097981 A1), hereinafter Gabrys. 
Regarding Claim 1, Figure 1 of Joutsiniemi teaches a rotor including a plurality of support ribs (4) rigidly connecting at axially spaced intervals along a shaft (3). Figure 3 teaches each support rib (4) including a hub section (10) and a pair of opposing rib arm sections (30), wherein each rib arm section (30) includes a mounting arm (body of extension between 10 and 34), the mounting arm extending from the hub section (10), a vane (2a, 2b) arranged so that the same vane (2a, 2b) is disposed on both sides of the shaft (3), said vane (2a, 2b) terminating at an opposing mounting arm (see Figure 1); wherein each of the vanes (2a, 2b) are made from individual strips or slats, said strips or slats extending between at least two supports (see vanes 2a, 2b extending across multiple 4, 4’ in Figures 1-2), the hub section (10) defining a connecting boss (forming 14) for connection to the shaft, and wherein a balancing mass (24) is disposed on the mounting arm intermediate the hub section (10) and the distal end of the mounting arm [0020, 0027-0028]. Vanes (2a, 2b) are interpreted as satisfying the broadest reasonable interpretation of individual strips or slats. 
Joutsiniemi does not expressly teach arched support ribs including a pair of opposing arched rib arm sections, an arched wing, the mounting arm and the arched wing separately extending from the hub section, and the arched wing integrally part of the hub at a first end and extending along a curved path to a distal end of a mounting arm, said mounting arm transferring load from the arched wing back to the hub; said arched wing defining an outer surface for connecting a vane as claimed. However, arched support ribs would have been obvious in view of Gabrys. 
Figure 16A of Gabrys teaches a rotor including arched support ribs (195); each arched support rib (195) including a hub section (circular section 195 points to) and a pair of opposing arched rib arm sections, wherein each arched rib arm section includes an arched wing (198, 199) and a mounting arm (extending horizontally from hub to 193 or hub to 191), the mounting arm and the arched wing (198, 199) separately extending from the hub section, and the arched wing (198, 199) integrally part of the hub at a first end and extending along a curved path to a distal end (193, 191) of a mounting arm, said mounting arm transferring the load (via connection) from the arched wing (198, 199) back to the hub; said arched wing (198, 199) defining an outer surface (claim does not specify which surface is considered “outer”, so any external surface meets the limitation) for connecting a vane (not shown) so that the same vane is disposed on both sides of the shaft (hole 196). Gabrys acknowledges that the profile of the rotor has a significant effect on the power coefficient or energy capture ability of the rotor. The arched wings (198, 199) help induce a curved profile onto the vanes when installed [0063]. Adding similar arched wings integrally to the hub of Joutsiniemi where the vanes are attached would provide a similar benefit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Joutsiniemi to include arched support ribs; each arched support rib including a hub section and a pair of opposing arched rib arm sections, wherein each arched rib arm section includes an arched wing and a mounting arm, the mounting arm and the arched wing separately extending from the hub section, and the arched wing integrally part of the hub at a first end and extending along a curved path to a distal end of a mounting arm, said mounting arm transferring the load from the arched wing back to the hub; said arched wing defining an outer surface for connecting a vane so that the same vane is disposed on both sides of the shaft as suggested by Gabrys, to provide the benefit of inducing a desired curved profile on the vanes. 
Regarding Claim 5, Joutsiniemi and Gabrys teach the rotor as set forth in Claim 1. 
The modification by Gabrys in Claim 1 results wherein the arched wing (198, 199) and mounting arm (extending horizontally from hub to 193 or hub to 191) define a wing aperture (aperture between 198, 199 and respective mounting arms) as exemplified in Figure 16A of Gabrys.  
Regarding Claim 8, Joutsiniemi and Gabrys teach the rotor as set forth in Claim 1. 
Joutsiniemi Figure 3 also teaches the connecting boss (forms 14) including a threaded bore (18) defined therein [0025].
Regarding Claim 9, Joutsiniemi and Gabrys teach the rotor as set forth in Claim 1. 
Joutsiniemi Figure 3 teaches an airfoil shaped portion being disposed intermediate a coupling boss (36) and the balancing mass (24) [0027]. Note the cross-section shown at (34) and the exemplary ones at Figure 4, which is viewed from 4-4. 

Claims 3 and 7, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Joutsiniemi and Gabrys as applied to Claim 1 above, and further in view of Vanderhye et al. (US 2007/0086895 A1), hereinafter Vanderhye. 
Regarding Claim 3, Joutsiniemi and Gabrys teach the rotor as set forth in Claim 1. 
The modification in Claim 1 by Gabrys results wherein the vanes are mounted along an outer perimeter of the arched wing, as exemplified by arched wings (198, 199) in Figure 16A of Gabrys described as having mounted vanes (not shown) [0063]. Note the claim requires the “outer perimeter” of the “arched wing”, which constitutes any surface perimeter of the wings (198, 199). 
Joutsiniemi and Gabrys do not expressly teach said vanes connected at multiple contact points along the arched wing as claimed. However, having multiple contact points would have been obvious in view of Vanderhye. 
Figure 3A of Vanderhye teaches a rotor with an arched wing (23) having vanes (40) connected at multiple contact points (45) along the arched wing (23). Such an arrangement allows for the wings (23) to securely hold the vanes onto the wings [0013, 0044]. Paragraph [0044] notes the holding may be done on the convex or concave side. Thus, Vanderhye exemplifies another known way to fasten the vanes to the arched wings other than what was shown in Gabrys. One of ordinary skill would simply substitute between known ways of fastening vanes, predictably resulting in a rotor with securely fastened vanes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Joutsiniemi-Gabrys by simply substitute known fastening methods for vanes to such arched wings, resulting in said vanes connected at multiple contact points along the arched wing as exemplified by Vanderhye, predictably resulting in rotor having a secured vane. 
Regarding Claim 7, Joutsiniemi, Gabrys, and Vanderhye teach the rotor as set forth in Claim 3. 
The modification in Claim 3 by Vanderhye results wherein the vanes (40) include screws (42) for connecting to the outer perimeter of the arched wing (23), as exemplified in Figure 3A of Vanderhye [0013]. 

Claim 4, as far as it is are definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Joutsiniemi and Gabrys as applied to Claim 1 above, and further in view of Belden (US 2012/0007366 A1), hereinafter Belden.
Regarding Claim 4, Joutsiniemi and Gabrys teach the rotor arm as set forth in Claim 1. 
The modification in Claim 1 by Gabrys results wherein the mounting arm and arched wing define a wing aperture, since arched sections with straight portions result in an aperture between the two (see between 198 and arm extending from hub to 193 in Figure 16A of Gabrys for example). 
Joutsiniemi and Gabrys do not expressly teach said mounting arm includes a beveled face directed towards the wing aperture and a perpendicular face on the opposing side of the mounting arm, said beveled face as claimed. 
Figure 3 of Belden teaches a mounting arm (304) including a beveled face (352, 353) and a perpendicular face (faces between 352, 353, or face at end of 352/353 being perpendicular to the view direction depending on how claim intended to be interpreted) on the opposing side of the mounting arm, said beveled face. The shape of the mounting arm (304) allows for the arm to be more aerodynamic compared to a square or rectangular section [0028].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotor taught by Joutsiniemi-Gabrys such that the mounting arm includes a beveled face directed towards the wing aperture and a perpendicular face on the opposing side of the mounting arm, said beveled face as suggested by Belden, to provide the benefit of changing the shape to be more aerodynamic. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745             

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745